Case 3:20-cv-00512-JAG-RCY Document 3 Filed 08/19/20 Page 1 of 1 PagelD# 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CALVIN MARABLE,
Plaintiff,
Vv. Civil Action No. 3:20CV512
MEHERRIN RIVER REGIONAL JAIL,

Defendant.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate proceeding pro se, has submitted a letter complaining about his
current conditions of confinement. (ECF No. 1.) By Memorandum Order entered on July 21,
2020, the Court directed Plaintiff to complete and return a § 1983 complaint form to the Court
within fourteen (14) days of the date of entry thereof if he wished to file an action at this time. The
Court explained that if Plaintiff failed to take any action within that time, the Court would dismiss
the action without prejudice. See Fed. R. Civ. P. 41(b).

More than fourteen days have elapsed and Plaintiff has failed to return the § 1983 complaint
form. Accordingly, this action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

{sl (I. fs

John A. Gibney, Jr. i ff
United States Distriét Judge

 

 

Date: 19 August 2020
Richmond, Virginia

 
